                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




BRANDEN J. BAILEY,

                     Plaintiff,

v.                                               Case No. 3:18-cv-739-J-34MCR

MIKE WILLIAMS, et al.,

                     Defendants.


                                         ORDER

                                     I. Status

        Plaintiff Branden J. Bailey, while a detainee at the John E.

Goode Pre-Trial Detention Facility (Jail),1 initiated this action

on June 7, 2018, by filing a pro se Civil Rights Complaint

(Complaint; Doc. 1). In the Complaint, Bailey names the following

Defendants: (1) Sheriff Mike Williams, Jacksonville Sheriff's

Office (JSO); (2) Jail Director T. Morris; (3) Chief Pratt; (4)

Chaplain Dennis C. Degele; (5) Officer Stanford; and (6) Sergeant

Isoa.       He   asserts    that   the   Defendants   violated   his   federal

constitutional rights when they denied him the right to freely

practice his Islamic religion. As relief, he seeks compensatory and

punitive damages as well as declaratory and injunctive relief.

        1
       According to the Florida Department of Corrections (FDOC)
Offender Network website, the FDOC took custody of Branden J.
Bailey on October 3, 2018, after the trial court sentenced him to
a term of life imprisonment on September 27, 2018. See
http://www.dc.state.fl.us/offenderSearch.
     This matter is before the Court on Defendants' Motion to

Dismiss (Motion; Doc. 29). The Court advised Bailey that granting

a motion to dismiss would be an adjudication of the case that could

foreclose subsequent litigation on the matter, and gave him an

opportunity to respond. See Order (Doc. 9). Plaintiff filed a

response in opposition to the Motion. See Response (Doc. 38).

Defendants' Motion is ripe for review.

                     II. Plaintiff's Allegations2

     As to the underlying facts of his claims, Bailey (a Sunni

Muslim)3 asserts that the Defendants deprived him of his right to

acquire and/or possess the following items necessary to freely

practice his religion: (1) a Kufi (cap or head covering); (2) a

Sajada (prayer rug); (3) three pairs of boxer shorts (to abide by

the Islamic principle of cleanliness); and (4) a Koran. He also

avers that the Jail should permit him to maintain a beard, attend

Friday prayer service, and fast during the month of Ramadan with a

"decent" Halal meal. Complaint at 15. Lastly, Bailey contends that

Defendants Stanford and Isoa retaliated against him on June 1,



     2
       In considering a motion to dismiss, the Court must accept
all factual allegations in the Complaint as true, consider the
allegations in the light most favorable to the plaintiff, and
accept all reasonable inferences that can be drawn from such
allegations. Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291,
1297 (11th Cir. 2015) (quotations and citations omitted). As such,
the recited facts are drawn from the Complaint and may differ from
those that ultimately can be proved.
     3
         See Complaint at 25.

                                  2
2018, for filing grievances when they tried "to make him eat or

take his food," as he observed Ramadan. Id. at 24.

                 III. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).




                                3
     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x




                                   4
837, 839 (11th Cir. 2011)4 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).

                   IV. Summary of the Arguments

     In the Motion, Defendants maintain that Bailey is not entitled

to compensatory and punitive damages under 42 U.S.C. § 1997e(e)

because he has not alleged any physical injury resulting from

Defendants' acts and/or omissions. See Motion at 3. They state that

Bailey does not specifically request nominal damages, and the Court

should not liberally construe the Complaint as requesting nominal

damages. See id. Additionally, Defendants assert that Bailey's

claims for declaratory and injunctive relief are moot because he is

no longer incarcerated at the Jail. See id. at 4-5. In response to

the Motion, Bailey states that he is entitled to compensatory and

punitive damages, see Response at 4-6, as well as declaratory and

injunctive relief, see id. at 7-11.




     4
       "Although an unpublished opinion is not binding    . . . , it
is persuasive authority." United States v. Futrell, 209   F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.    R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not    considered
binding precedent, but they may be cited as               persuasive
authority.").

                                5
                            V. Discussion

                A. Declaratory and Injunctive Relief

     Defendants maintain that Bailey's claims for declaratory and

injunctive relief are moot because the JSO transferred him to FDOC

custody on October 3, 2018. See Motion at 4-5. In response, Bailey

acknowledges that the trial court sentenced him to a term of life

imprisonment, and therefore, JSO transferred him to FDOC custody.

See Response at 8. Nevertheless, he argues that the FDOC could

return him to JSO custody. See id. at 7-8. Bailey states, in

pertinent part:

            Plaintiff submits that at any time he could be
            transferred back to JSODOC on post-conviction
            relief (evidentiary hearing), habeas corpus,
            or his direct appeal, or in appealing his
            direct   appeal.   He   also  could   be   ...
            transferred back to JSODOC in the event this
            case goes to trial. And in respect to post-
            conviction   relief   (evidentiary   hearing),
            direct appeal, appealing a direct appeal, or
            habeas corpus, he could be "released and
            reincarcerated" at JSODOC for new charges.

Id. at 8.

     Bailey's suggestions of hypothetical future harm relating to

the FDOC returning him to JSO custody in the future are remote and

speculative, not actual or imminent. See Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000). The general rule in this circuit is

that a transfer or a release of a prisoner from prison will moot

that prisoner's claims for injunctive and declaratory relief.

Zatler v. Wainwright, 802 F.2d 397, 399 (11th Cir. 1986) (per


                                  6
curiam). The rationale underlying this rule is that injunctive

relief    is    "a   prospective    remedy,      intended   to    prevent    future

injuries," Adler v. Duval Cnty. Sch. Bd., 112 F.3d 1475, 1477 (11th

Cir. 1997), and, as a result, once the prisoner has been released

or transferred, the court lacks the ability to grant injunctive

relief and correct the conditions of which the prisoner complained.

See Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985) (per

curiam)    (stating     that   a   prisoner's     past   exposure      to   sub-par

conditions in a prison "does not constitute a present case or

controversy involving injunctive relief if unaccompanied by any

continuing, present adverse effects"). Thus, Bailey's claims for

declaratory      and    injunctive      relief    relating       to   any   sub-par

conditions at the Jail fail to present a case or controversy since

he   is   now   incarcerated       at   Jackson   Correctional        Institution.5

Accordingly, Defendants' Motion is due to be granted as to Bailey's

request for declaratory and injunctive relief.

                       B. Physical Injury Requirement
                             42 U.S.C. § 1997e(e)

      Next, the Court turns to Defendants' assertions that Bailey is

not entitled to compensatory and punitive damages under 42 U.S.C.

§ 1997e(e) because he has not alleged any physical injuries

resulting from Defendants' acts and/or omissions. In Brooks v.

Warden, 800 F.3d 1295 (11th Cir. 2015), the Eleventh Circuit Court


      5
       See http://www.dc.state.fl.us/offenderSearch (last visited
May 14, 2019).

                                          7
of Appeals addressed the availability of compensatory and punitive

damages as well as nominal damages in suits brought by prisoners

under § 1983. The Eleventh Circuit stated:

          [Plaintiff]'s claim, however, is further
          governed by the Prison Litigation Reform Act
          of 1995 [(PLRA)], Pub.L. No. 104–134, §§
          802–10, 110 Stat. 1321, 1366–77 (1996). The
          PLRA places substantial restrictions on the
          judicial relief that prisoners can seek, with
          the goal of "reduc[ing] the number of
          frivolous    cases   filed    by   imprisoned
          plaintiffs, who have little to lose and
          excessive amounts of free time with which to
          pursue their complaints." Al–Amin v. Smith,
          637 F.3d 1192, 1195 (11th Cir. 2011) (quoting
          Napier v. Preslicka, 314 F.3d 528, 531 (11th
          Cir. 2002)). The section of the Act at issue
          here, 42 U.S.C. § 1997e(e), reads this way:

               No Federal civil action may be
               brought by a prisoner confined in a
               jail, prison, or other correctional
               facility, for mental or emotional
               injury suffered while in custody
               without a prior showing of physical
               injury or the commission of a sexual
               act....

          This Court has held that § 1997e(e) applies to
          all   federal    civil   actions,    including
          constitutional claims brought under § 1983.
          See Harris v. Garner (Harris II), 216 F.3d
          970, 984–85 (11th Cir. 2000) (en banc)....

               In this case, [Plaintiff] did not allege
          any physical injury . . . . Nevertheless, he
          sought "compensatory . . . punitive, and
          nominal damages" from [Defendant]. Under the
          statute and our caselaw, an incarcerated
          plaintiff cannot recover either compensatory
          or   punitive   damages   for   constitutional
          violations unless he can demonstrate a (more
          than de minimis) physical injury. See Al–Amin,
          637 F.3d at 1198 (punitive); Harris v. Garner
          (Harris I), 190 F.3d 1279, 1286 (11th Cir.

                                8
          1999) (compensatory), reh'g en banc granted
          and opinion vacated, 197 F.3d 1059 (11th Cir.
          1999), opinion reinstated in relevant part,
          216 F.3d 970. However, we have never had the
          opportunity in a published opinion to settle
          the availability of nominal damages under the
          PLRA. We do today, and we hold that nothing in
          § 1997e(e) prevents a prisoner from recovering
          nominal damages for a constitutional violation
          without a showing of physical injury.

Brooks, 800 F.3d at 1307-08 (emphasis added).

     To satisfy § 1997e(e)'s injury requirement, a prisoner must

assert physical injury that is more than de minimis. However, the

injury does not need to be significant. See Thompson v. Sec'y, Fla.

Dep't of Corr., 551 F. App'x 555, 557 (11th Cir. 2014) (citation

omitted); Dixon v. Toole, 225 F. App'x 797, 799 (11th Cir. 2007).

In the event an inmate is unable to satisfy this requirement, the

Eleventh Circuit has instructed courts to dismiss the inmate's

compensatory and punitive damages claims under § 1997e(e) without

prejudice to allow the inmate to refile if and when the inmate is

released. See Harris v. Garner, 216 F.3d 970, 980 (11th Cir. 2000).

     Further,   consistent   with       Brooks,   despite   §   1997e(e)'s

limitation, an inmate may still recover nominal damages even if the

inmate lacks any physical injury. See Hughes v. Lott, 350 F.3d

1157, 1162 (11th Cir. 2003) ("Nominal damages are appropriate if a

plaintiff establishes a violation of a fundamental constitutional

right, even if he cannot prove actual injury sufficient to entitle

him to compensatory damages.").



                                    9
              1. Compensatory and Punitive Damages

     Taking Bailey's allegations as true, he is not entitled to

seek compensatory and punitive damages because he fails to assert

any physical injury. In the Complaint, he asserts that his injury

is "emotional stress, I can't practice my faith." Complaint at 6.

"In order to avoid dismissal under § 1997e(e), a prisoner's claims

for emotional or mental injury must be accompanied by allegations

of physical injuries that are greater than de minimis." Mitchell v.

Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1312–13 (11th Cir.

2002). Here, Bailey's assertion of emotional injury, without any

allegations of physical injury, fails to satisfy § 1997e(e)'s

injury requirement. See Thompson, 551 F. App'x at 557 n.3. Thus,

Defendants' Motion is due to be granted to the extent that the

Court finds Bailey's request for compensatory and punitive damages

is precluded under § 1997e(e) because he did not suffer any

physical injury.

                        2. Nominal Damages

     Defendants urge the Court not to construe Bailey's monetary-

damages request to include a request for nominal damages. See

Motion at 3. In response, Bailey states that he is entitled to

nominal damages. See Response at 6. Notably, complaints which have

been liberally construed to include a request for nominal damages

or equitable relief have contained phrases requesting some sort of

additional relief ("such other relief as may appear that plaintiff


                                10
is entitled," or "any other relief the court deems appropriate or

just" or similar language). See Boxer X v. Donald, 169 F. App'x

555, 559 (11th Cir. 2006); Smith v. Barrow, No. CV 311-044, 2012 WL

6519541, at *5 (S.D. Ga. Nov. 9, 2012), report and recommendation

adopted as modified by, 2012 WL 6522020 (S.D. Ga. Dec. 13, 2012).

Here, the Court finds that Bailey has included such language which

the Court can construe as a request for nominal damages. See

Complaint at 31, ¶ 80 ("Any additional relief this Court deems

just, proper and equitable[]"). As such, Bailey may proceed on his

claims for nominal damages against the Defendants.6

     Therefore, it is now

     ORDERED:

     1.   Defendants' Motion to Dismiss (Doc. 29) is GRANTED as to

Bailey's claims for compensatory and punitive damages as well as

declaratory and injunctive relief. Otherwise, the Motion is DENIED.

     2.   Bailey's claims for compensatory and punitive damages are

DISMISSED without prejudice under § 1997e(e) to allow him to refile

if and when he is released from incarceration.

     3.   Bailey's requests for declaratory and injunctive relief

are DISMISSED without prejudice.

     6
       The Court advises Bailey that, if he prevails against the
Defendants in this action, nominal damages are limited to a mere
token or trivial sum, typically $1.00. See Quainoo v. City of
Huntsville, Ala., 611 F. App'x 953, 955 (11th Cir. 2015) (defining
nominal damages as $1 or $100); Whitfield v. Thompson, 165 F. Supp.
3d 1227, 1238 n.4 (S.D. Fla. 2016) (noting "nominal damages do not
generally exceed one dollar").

                                11
     4.     Defendants must answer the Complaint no later than June

26, 2019.

     5.     The parties shall conduct discovery so the due date of

any discovery requested is no later than October 30, 2019. Any

motions relating to discovery shall be filed by November 13, 2019.

     6.     All motions to dismiss and/or for summary judgment shall

be filed by December 18, 2019.7 This deadline is also applicable to

the filing of any motions or the raising of any affirmative

defenses based on qualified immunity.

     7.     Responses to any motions to dismiss and/or for summary

judgment shall be filed by January 30, 2020.

     8.     The parties are encouraged to discuss the possibility of

settlement and notify the Court if their efforts are successful. In

doing so, Plaintiff and Defendants are encouraged to maintain a

realistic approach in making and/or considering any settlement

offers. If the parties are unable to settle the case privately, and

want a Magistrate Judge to conduct a settlement conference, they

should notify the Court.

     9.     As to the taking of Plaintiff's deposition, if necessary,

the Court grants permission to Defendants' counsel. Defendants'

counsel must contact the Warden of Plaintiff's institution to

arrange an appropriate time and place for the deposition.


     7
      The Court requires the complete transcript of any deposition
submitted as an exhibit.

                                  12
      10.    Plaintiff is advised that any documents submitted for the

Court's consideration must be legible. Filings may be difficult to

decipher,      especially   when   electronically      scanned.   Therefore,

Plaintiff is encouraged to use a black pen, not pencil. The Court

may   strike    documents   that   are    not   in   compliance   with   these

instructions.

      11.    The Court expects strict compliance with the Court's

deadlines.

      DONE AND ORDERED at Jacksonville, Florida, this 28th day of

May, 2019.




sc 5/23
c:
Branden J. Bailey, FDOC #J38931
Counsel of Record




                                     13
